Citation Nr: 1129790	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-12 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, claimed as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of a service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2006 rating decision, by the Muskogee, Oklahoma, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for coronary artery disease, status post myocardial infarction with coronary stent placement and entitlement to a TDIU.  In March 2007, the RO confirmed the denial of a TDIU.  The Veteran perfected a timely appeal to those decisions.  

In June 2009, the Board remanded the case to the RO in order to afford the Veteran a personal hearing before a Member of the Board at the RO.  

In November 2009, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ) sitting at the RO.  A transcript of this hearing has been prepared and associated with the claims folder.  At the hearing, the Veteran submitted additional evidence along with a waiver of original jurisdiction.  38 C.F.R. § 20.1304 (2010).  

In March 2010, the Board again remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in September 2010.  





FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's coronary artery disease is causally related to his service-connected PTSD.  

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation, as a result of his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The Veteran's coronary artery disease is proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C. F. R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).  

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

All relevant facts regarding the issue decided below have been properly developed and no further assistance to the veteran is required in order to comply with the duty to notify and assist.  A thorough review of the claims file reveals that the development conducted by VA in this case fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In any event, based on the completely favorable decision discussed below, the Board finds that any failure in VA's duty to notify and assist the Veteran regarding his claim is harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Factual Background.

By a rating action in June 2005, service connection was granted for PTSD and a 70 percent rating was assigned, effective April 13, 2005.  

Received in May 2006 was a memorandum from the Veteran's representative, dated in August 2005, indicating that the Veteran was seeking to establish service connection for cardiovascular disease secondary to PTSD.  

Submitted in support of the Veteran's claim was a statement from Dr. Norma Sneed, dated in March 2006, wherein she indicated that the Veteran has been her patient for more than 20 years.  She stated that she performed the Veteran's yearly physicals and he showed signs of cardiac problems.  Dr. Sneed recalled that the Veteran complained of high anxiety, nervousness, and migraines due to stress.  Dr. Sneed stated that she believed that it was more than likely that stress caused the Veteran's cardiac arrest in 1998.  

Also submitted were VA progress notes dated from June 2006 to August 2006.  These records show that the Veteran was diagnosed with coronary artery disease, status post cardiac bypass graft in June 2006.  

The Veteran was afforded a VA examination in July 2006.  At that time, it was reported that the Veteran suffered a myocardial infarction in 1998 while driving; as a result, he had a motor vehicle accident and sustained a head injury.  The Veteran's wife reported that he has not been the same since the head injury.  He has had behavioral changes, apathy, increased anxiety episodes, some incontinence, strange gait, wandering, memory loss and has been unable to work since 1998 because of changes caused by the head injury.  It was noted that the Veteran underwent cardiac stenting following the motor vehicle accident.  The Veteran's wife reported that he had no cardiac symptoms prior to the myocardial infarction and has had no further symptoms since the cardiac stenting.  Following a physical evaluation, including diagnostic testing, the examiner reported diagnosis of coronary artery disease, status post myocardial infarction with coronary stent placement times two and congestive heart failure.  The examiner stated that causes of myocardial infarction include occlusive coronary thrombus at the site of a preexisting atherosclerotic plaque.  More rarely, infarction may result from prolonged vasopasm, inadequate myocardial blood flow (hypotension) or excessive metabolic demand.  Stress and specifically PTSD are not a well documented cause of myocardial infarctions.  The examiner noted that the Veteran had a 60 pack year smoking history at the time of the myocardial infarction.  The examiner concluded that, taking the above information into consideration, it is not as likely as not that the Veteran's myocardial infarction was due to PTSD.  

Received in March 2007 were copies of internet articles regarding stress related psychiatric disorders, and the effect of depression on the development of coronary artery disease.  

In a statement dated in June 2007, Dr. Richard Doner indicated that he treated the Veteran for approximately 4 years after his discharge from the Navy in 1969.  The Veteran was treated for nervousness and hypertension due to what he believed to be PTSD.  Dr. Doner further stated that, after reviewing the Veteran's records from the past, primarily from his family information on studies connected to PTSD and CHV, it was his opinion that "most likely the Veteran's CHD is causing his heart attack in 1998 may have well been due to years of trying to cope with PTSD."  

In a statement dated in July 2007, Dr. Felix R. Kay stated that the Veteran has been treated for high blood pressure and severe stress disorder.  Dr. Kay noted that the major medical ailments which have befallen the Veteran represent from an encephalopathy, cardiac heart disease and residual psychiatric viewpoint a disaster for him and his wife.  Dr. Kay stated that it was his opinion that the Veteran' cardiac disease is more than likely or largely due to his long standing post-traumatic stress disorder.  Dr. Kay further stated that the Veteran is 100 percent disabled.  

Of record is a medical statement from Dr. Udho Thadani, dated March 19, 2008, indicating that he was asked to review the Veteran's medical records and provide an opinion regarding whether the Veteran's coronary artery disease is related to his PTSD.  Dr. Thadani noted that the Veteran suffers from PTSD as a result of his experiences in Vietnam; he stated that medical notes suggest that he has been very anxious and gets very nervous when he recalls his war experiences.  Dr. Thadani noted that, while on duty as a police officer, the Veteran had a heart attack and was involved in a motor vehicle accident resulting in a head injury.  Dr. Thadani reported that the Veteran has not been able to work since his heart attack leading to the motor vehicle accident; he is considered unemployable due to his post-traumatic memory.  Dr. Thadani stated that published literature regarding the relationship between PTSD and coronary artery disease is somewhat controversial, as there are no large well designed controlled randomized studies available for review.  However, several observational studies suggest that patients with PTSD may be more prone to coronary heart disease related events.  Furthermore, it is always possible that patients with underlying coronary artery disease may experience worsening of angina or suffer a heart attack due to severe PTSD.  The authors of several studies concluded that the higher levels of PTSD symptoms may increase the incidence of coronary heart disease in older men.  Dr. Thadani also noted that what is well documented is that a family history of premature coronary artery disease, history of smoking and elevated cholesterol levels, as well as other factors are related to coronary heart disease.  He noted that the Veteran had stopped smoking several years prior to his heart attack.  The prevailing notion is that PTSD can aggravate underlying manifestation of coronary artery disease rather than causing it.  Therefore, it is possible that acute episode of stress can trigger a heart attack in a patient who already has underlying coronary artery disease.  

Also of record is an addendum to a March 19, 2008 medical opinion from Dr. Udho Thadani, dated March 28, 2008, indicating that the addendum was in response to Dr. Beck's note dated March 24, 2008.  Dr. Thadani stated that he reviewed the claims file and the medical charts which were provided to him, and his opinion was based on the information provided.  Dr. Thadani concluded that it was his opinion that it is less likely than not (less than 50 percent probability) that the Veteran's coronary artery disease is due to his PTSD.  

At his personal hearing in November 2009, the Veteran's wife reported that he started experiencing elevated blood pressure reading immediately after discharge from service.  The Veteran's wife noted that he never had any heart problems until he had the heart attack.  She testified that Dr. Kay stated that all the stress that the Veteran was under for so many years wore on his heart.  The Veteran's wife testified that the Veteran was followed and treated by Dr. Doner when he came home from Vietnam, and he knew that the Veteran had PTSD.  It was reported that Dr. Doner treated the Veteran for nervousness and hypertension.  The Veteran's wife indicated that he started smoking when was going to Vietnam; he was given a cigarette after he was shot, and he has smoked ever since.  She indicated that, prior to the motor vehicle accident, the Veteran worked as a police officer; however, she stated that the Veteran's supervisor told him that he was never promoted because he had control problems.  

Submitted at the hearing were several lay statements from the Veteran's family and friends, indicating that there had been a change in his personality upon his return home from Vietnam.  These statements maintain that the stress caused by his Vietnam experiences had an impact on the Veteran's health and his life.  

The Veteran was afforded another VA examination in April 2010.  At that time, the Veteran's wife indicated that he talks frequently about the military and his time in Vietnam; he stated that he frequently confuses current activities with activities in Vietnam.  The Veteran's wife reported that he frequently cries about events in Vietnam and talks about them as if they were current events.  It was noted that the Veteran was employed in law enforcement after leaving the military; it was while he was serving as a deputy sheriff that he was involved in a motor vehicle accident in 1998.  His wife reported that he suffered a myocardial infarction and became incapacitated at the wheel of his vehicle.  He has not been employed since 1998.  The examiner reported that the Veteran has been diagnosed with severe cognitive impairment related to the brain injury he suffered as a result of the accident.  It was also reported that the Veteran is reportedly totally dependent on his wife for organizing all of his daily activities.  The Veteran's wife indicated that he does not cause any behavioral disruption while at home, although he may become distressed when thinking about Vietnam; she stated that he has difficulty and becomes distressed when he hears such sounds as a helicopter flying overhead.  

Following objective testing, including a mental status examination, the examiner reported diagnoses of PTSD and dementia secondary to brain injury; he assigned a global assessment of functioning score (GAF) of 20.  The examiner stated that there is no doubt that the Veteran is totally unemployable.  The degree of his cognitive deficits precludes any possibility of independent activity that would lead to gainful employment.  The degree of occupational impairment is severe.  Additionally, the degree of impairment in social functioning is also severe.  The examiner also stated that the most obvious reasons for his occupational impairment are related to the brain injury suffered in 1998.  However, there were clear residual symptoms of PTSD that predate the 1998 trauma.  The examiner opined that, taken together, those symptoms tended are indications that the Veteran continues to suffer from PTSD in addition to the deficits related to his brain injury.  At this point, it is impossible to determine the degree to which his PTSD would have worsened over the course of time had the brain trauma not occurred.  Therefore, it is impossible to determine the degree of unemployability attributable to PTSD apart from the brain trauma.  The examiner further stated, however, there is no doubt that PTSD is a contributor to his current overall deficits.  Thus, he stated that he would conclude that it is as likely as not that PTSD is partially responsible for the Veteran's unemployability.  


III.  Legal Analysis-Service Connection.

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service-connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Additionally, service connection for certain diseases, such as cardiovascular disease, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2010).  

Service connection may also be established for disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. 71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  



The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.  

The Veteran can attest to factual matters of which he has first- hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  



When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

The Veteran contends that his service-connected PTSD led to the development of extreme stress, which in turn led to his coronary artery disease.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no evidence that the Veteran is medically trained and, thus, he is not competent to render an opinion as to the cause of his coronary artery disease.  As such, the Board turns to the pertinent medical evidence of record.  

Again, the record indicates that the Veteran is service connection for PTSD, evaluated as 70 percent disabling, and the evidence of record demonstrates that he has been diagnosed with coronary artery disease, status post myocardial infarction with coronary stent placement times two and congestive heart failure.  As such, the first two elements of a secondary service connection claim are satisfied.  To warrant service connection, however, the Veteran must also establish an etiological connection between his current and service-connected disabilities.  See Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. 516-17.  



Having considered all the evidence of record, the Board finds that the evidence is in equipoise.  In this case, the Board is presented with conflicting opinions regarding the etiology of the Veteran's coronary artery disease.  On the one hand, in a March 2006 statement, Dr. Norma Sneed indicated that the Veteran has been her patient for more than 20 years.  She stated that she performed the Veteran's yearly physicals and he showed signs of cardiac problems.  Dr. Sneed recalled that the Veteran complained of high anxiety, nervousness, and migraines due to stress.  Dr. Sneed stated that she believed that it was more than likely that stress caused the Veteran's cardiac arrest in 1998.  In addition, in a statement dated in June 2007, Dr. Richard Doner that, after reviewing the Veteran's records from the past, primarily from his family information on studies connected to PTSD and CHV, it was his opinion that "most likely the Veteran's CHD is causing his heart attack in 1998 may have well been due to years of trying to cope with PTSD."  Moreover, in a July 2007 statement, Dr. Felix R. Kay stated that it was his opinion that the Veteran' cardiac disease is more than likely or largely due to his long standing post-traumatic stress disorder.  Dr. Kay further stated that the Veteran is 100 percent disabled.  

On the contrary, following a VA examination in July 2006, a VA examiner noted that stress and specifically PTSD are not a well documented cause of myocardial infarctions.  The examiner also noted that the Veteran had a 60 pack year smoking history at the time of the myocardial infarction.  The examiner concluded that, taking the above information into consideration, it is not as likely as not that the Veteran's myocardial infarction was due to PTSD.  Additionally, in a March 2008 medical statement, Dr. Udho Thadani stated that, he reviewed the claims file and the medical charts which were provided to him, and his opinion was based on the information provided.  Dr. Thadani concluded that it was his opinion that it is less likely than not (less than 50 percent probability) that the Veteran's coronary artery disease is due to his PTSD.  However, while Dr. Thadani provided that opinion, in his earlier statement on March 19, 2008, he stated that PTSD can aggravate underlying manifestation of coronary artery disease rather than causing it.  Therefore, it is possible that acute episode of stress can trigger a heart attack in a patient who already has underlying coronary artery disease.  



The Board notes that the RO stated that greater weight was assigned to the July 2006 VA examination as it was based on a review of all the evidence and its relationship to scientific studies.  However, it is noteworthy that, in offering her opinion, Dr. Sneed had been treating and following the Veteran for 20 years.  In addition, Dr. Doner specifically indicated that he had reviewed the Veteran's records from the past, primarily from his family information on studies connected to PTSD and CHV, and it was his opinion that "most likely the Veteran's CHD is causing his heart attack in 1998 may have well been due to years of trying to cope with PTSD."  

In this regard, the Board finds that the evidence with respect to secondary service-connection is in approximate balance.  As there is no sound basis for choosing one medical opinion over the other; the evidence is at least in a state of equipoise.  As the weight of the evidence for and against the claim is in relative equipoise on the question of whether the Veteran's service-connected PTSD caused or contributed to the development of coronary artery disease, the Board will resolve such reasonable doubt in the Veteran's favor.  With the resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection for coronary artery disease is warranted.  

Accordingly, the Board finds that the positive and negative evidence of record is at least in relative equipoise and that the benefit of the doubt rule applies.  Where the benefit of the doubt doctrine applies, the claim must be allowed.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 (2010); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Board has considered the fact that the evidence of record shows that the Veteran had a long history of smoking, including during and after military service, and that this history may have caused or significantly contributed to the Veteran's coronary artery disease.  In this regard, it must be noted that service connection for a disability secondary to nicotine dependence or alcohol abuse is precluded by law.  However, it must also be noted that there is competent evidence suggesting that his service-connected PTSD may have caused or significantly contributed to his smoking.  As such, the Board finds that the Veteran's history of smoking and does not negate his entitlement to service connection for coronary artery disease.  

For these reasons, and having resolved doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the Veteran's PTSD permanently aggravated his coronary artery disease.  Thus, the positive evidence is at least in a state of equipoise with the negative evidence and the Board concludes that service connection for coronary artery disease, to include as secondary to PTSD, is warranted in this case.  


IV.  Legal Analysis-TDIU.

The Veteran asserts that he is entitled to a TDIU because his service-connected PTSD renders him unemployable.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(a).  

As a preliminary matter, the Board observes that the term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F) (24) (c).  

In this regard, the Board notes that the Veteran's sole service-connected disorder is PTSD, evaluated as 70 percent disabling.  Thus, the Veteran meets the minimum criteria for consideration of TDIU.  See 38 C.F.R. § 4.16(a).  

Resolving all doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports a finding of entitlement to TDIU in this case because the evidence is in relative equipoise.  Here, the central inquiry is whether the Veteran's PTSD is of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Significantly, following an examination of the Veteran in April 2010, a VA examiner stated that there is no doubt that the Veteran is totally unemployable.  The degree of occupational as well as social functioning was described as severe.  The examiner also stated that the most obvious reasons for his occupational impairment are related to the brain injury suffered in 1998; however, there were clear residual symptoms of PTSD that predate the 1998 trauma.  The examiner opined that, taken together, those symptoms are indications that the Veteran continues to suffer from PTSD in addition to the deficits related to his brain injury.  At this point, it is impossible to determine the degree to which his PTSD would have worsened over the course of time had the brain trauma not occurred.  Therefore, it is impossible to determine the degree of unemployability attributable to PTSD apart from the brain trauma.  The examiner further stated, however, there is no doubt that PTSD is a contributor to his current overall deficits.  Thus, he stated that he would conclude that it is as likely as not that PTSD is partially responsible for the Veteran's unemployability.  

Recognizing that this matter is not absolutely without doubt, the Board will nevertheless conclude that there is a reasonable doubt raised, accord this Veteran the benefit of the doubt, and find that entitlement to a total disability rating based on individual unemployability is warranted at this time.  The evidence of record in this case supports the Veteran's contentions that his service-connected PTSD is of such severity as to preclude his participation substantially gainful employment, in light of his education and experience.  The limitations caused by PTSD, strongly suggest, with consideration of the doctrine of reasonable doubt, that the Veteran is incapable of performing the physical and mental acts required and the demands of regular and sustained employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where, as here, there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a total disability rating based on individual unemployability and this claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  


ORDER

Service connection for coronary artery disease, secondary to service-connected PTSD, is granted.  

A TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.  



____________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


